t c memo united_states tax_court william c and elaine gaskins petitioners v commissioner of internal revenue respondent pasquale t quinn and sabina a quinn petitioners v commissioner of internal revenue respondent docket nos filed date james j riley for petitioners keith l gorman for respondent memorandum opinion parker judge this consolidated case is before the court on petitioners' motion for litigation costs pursuant to sec_7430 and rules through unless otherwise indicated all section references are to the internal_revenue_code in effect for the relevant taxable years and all rule references are to the tax_court rules_of_practice and procedure the parties submitted memoranda and affidavits in support of their positions neither party requested a hearing we decide the motion based on the pleadings petitioners' motion for litigation costs respondent's objection to that motion the supporting memoranda and affidavits and the record in these cases the primary issues in the underlying opinion gaskins v commissioner tcmemo_1995_511 filed date were whether petitioner elaine gaskins and petitioner sabina a quinn were entitled to relief as innocent spouses under sec_6013 we held that both petitioner wives were entitled to such relief however the path to that result was long and winding with unnecessary obstacles and delays along the way background on date respondent mailed notices of deficiency to petitioners william c and elaine gaskins the gaskins and pasquale t and sabina a quinn the quinns determining deficiencies in income_tax for the taxable years and and determining against petitioner husbands additions to tax for fraud for those years on date the gaskins and the quinns through their attorney james j riley attorney riley filed their respective petitions with this court those petitions assigned as errors the determination of unreported income and fraud on the part of the petitioner husbands for each year rule b on date respondent filed her respective answers denying petitioners' allegations and making affirmative allegations in support of the fraud issues as to which respondent had the burden_of_proof by notice of trial setting dated date the cases were calendared for trial during the trial session in philadelphia pennsylvania commencing on date attached to that notice of trial setting was the court's standing pre-trial order on date respondent filed unopposed motions for continuance to permit petitioners to have a second opportunity to resolve their cases with respondent's appeals_office without the necessity of trial the court granted those motions attorney riley failed to provide the appeals officer with the financial information or other documents to support petitioners' claims including any innocent spouse claims the appeals officer made repeated and unsuccessful attempts to contact attorney riley about the cases however in the statement of facts in support of the assignments of error the petitions asserted that each petitioner wife was an innocent spouse under sec_6013 rule b had the petitions clearly raised innocent spouse claims attorney riley would have had a conflict of interest in representing both petitioner husbands and petitioner wives innocent spouse status requires the alleged innocent spouse to establish among other things that the understatement_of_tax is attributable to grossly_erroneous_items of the culpable spouse by notice of trial setting dated date the cases were again calendared for trial during the trial session in philadelphia pennsylvania commencing on date again the court's standing pre-trial order was attached to the notice of trial setting on date attorney riley filed motions to continue the trial of the cases to permit petitioners to avail themselves of the opportunity to submit offers in compromise after confirming that petitioners had submitted to respondent such offers in compromise the court granted petitioners' motions for continuance on date respondent notified attorney riley that the offers in compromise could not be processed due to missing information and because the offers of dollar_figure were unacceptable the letter rejecting the quinns' offer indicates that no documentation supporting the innocent spouse claim had been submitted with the offer and thus respondent was not able to consider that claim by notice of trial setting dated date the cases were again calendared for trial during the philadelphia pennsylvania trial session commencing date on date respondent sent a letter to attorney riley suggesting a meeting on date respondent followed the letter with a telephone call on date attorney riley generally offers in compromise presuppose liability for the tax such offers deal with collectability a matter in which this court has no role never responded to either the letter or the telephone call on september and respondent mailed to attorney riley interrogatories for the gaskins and for the quinns respectively by letter dated date respondent reminded attorney riley of the outstanding interrogatories and of the attempts to schedule a meeting on date respondent mailed to attorney riley requests for production of documents on date respondent filed with the court and mailed to attorney riley her first sets of requests for admissions on date attorney riley mailed the respective answers to respondent's first sets of requests for admissions attorney riley having failed to respond to the requests for answers to interrogatories and production of documents respondent on date filed motions to compel responses to respondent's interrogatories and to impose sanctions and motions to compel responses to respondent's requests for production of documents and to impose sanctions by orders dated october and the court granted these motions as to the quinns and the gaskins respectively the sanctions portions of those motions were deferred to the trial session attorney riley had mailed responses to respondent's interrogatories and requests for documents on date in such responses petitioners objected to answering most of respondent's interrogatories designed to elicit information on the innocent spouse claim on the ground that providing such responses would be burdensome and oppressive petitioners did respond to interrogatories in regard to petitioners' educational level marital status and responsibility for household finances they provided limited employment histories in response to respondent's requests for documents petitioners indicated they possessed no records regarding bank accounts investments household expenses information and automobiles on date the cases were consolidated for trial briefing and opinion by order dated date the cases were continued upon petitioners' unopposed motion based upon a medical emergency by notice of trial setting dated date the cases were calendared for trial during the trial session in philadelphia pennsylvania commencing on date again a copy of the court's standing pre-trial order was attached to the notice on date and date respondent's counsel telephoned attorney riley's office was unable to speak with him and left messages for him to return the calls attorney riley did not return such telephone calls on date respondent's counsel wrote to attorney riley seeking to discuss the cases respondent received no response to this letter on date respondent's counsel again telephoned attorney riley's office and received no return call on date respondent's counsel wrote to attorney riley reminding him of the trial date and indicating respondent would seek a default judgment or move to dismiss for failure properly to prosecute if attorney riley continued to fail to cooperate on date respondent mailed her trial memorandum to the court and to attorney riley attorney riley did not prepare a trial memorandum on date attorney riley contacted respondent's counsel indicating he would be out of town until late on date respondent's counsel offered to meet during the weekend of june and but attorney riley failed to contact him at the calendar call of the trial session on date there were no stipulations of fact by the parties no exchanges of documents and no trial memorandum from petitioners the court's standing pre-trial order requires the parties to meet and to stipulate under rule to the maximum extent possible the standing pre-trial order also requires the parties to exchange trial memoranda including their witness lists and copies of all documents to be offered at trial that have not been stipulated to days before the calendar call of the trial session respondent's counsel had complied to the extent that he could do so unilaterally attorney riley appeared at the calendar call but had not complied with the court's standing pre-trial order instead attorney riley filed a motion for continuance which the court denied also on date respondent filed a motion to dismiss for failure properly to prosecute as to all issues upon which petitioners had the burden_of_proof the court orally granted respondent's motion on that date and set the case for trial on date on the fraud issues as to which respondent had the burden_of_proof on date attorney riley filed a motion to set_aside the default in an affidavit attached to the memorandum in support of this motion attorney riley stated that his representation of petitioners was on a pro bono basis and that he had not billed the petitioners nor did he intend to be compensated by them for his time or expenses in connection with these cases during a recess of the oral argument on petitioners' motion to set_aside the default the parties met privately and agreed to a partial settlement petitioner husbands conceded the deficiencies in income_tax for all years at issue and the additions to tax for fraud for and respondent conceded the fraud additions for these concessions left only the innocent spouse issues remaining and also resolved attorney riley's conflict of interest so that he could represent petitioner wives on their innocent spouse claims see supra note attorney riley agreed to provide documents in regard to the actually attorney riley had mailed the motion for continuance to the clerk's office in washington d c where it was received on the morning of date innocent spouse issues and a trial memorandum to respondent by date the parties agreed to file status reports with the court by date the court accepted the parties' settlement after the settlement and attorney riley's agreement to cooperate in the trial preparations the court vacated its oral direction granting respondent's motion to partially dismiss and deemed both respondent's motion to dismiss and petitioners' motion to set_aside the default to be moot the court issued an order dated date requiring petitioners to provide the documents relating to the innocent spouse issues and trial memorandum to respondent and for the parties to file status reports with the court as agreed that order expressly provided that all documents relating to the innocent spouse issues in this case must be furnished to counsel for respondent by petitioners on or before date respondent's motion to compel production of documents including those documents on the innocent spouse issues had been granted by the court in october of and petitioners still had not complied with the court's orders on or about date attorney riley provided respondent with copies of various documents many of the copies were illegible and many were items that petitioners previously had denied possessing respondent ascertained that attorney riley had other documents in his possession that had not been provided documents that petitioners had earlier denied possessing attorney riley agreed to produce the additional documents by date respondent also wished to review the original documents from which the illegible copies had been made on july and the parties filed their status reports with the court indicating they had not resolved the innocent spouse issues by order dated date the court officially calendared the cases for trial during a special trial session of the court in philadelphia pennsylvania beginning on date and ordered that all exhibits not stipulated to be exchanged on or before date on date attorney riley's law clerk the law clerk arrived at respondent's office with six boxes of records for respondent's review respondent's counsel was able to review only three boxes in the time the law clerk made himself available the law clerk declined to leave the remaining documents with respondent's counsel but agreed to return on date on date attorney riley sent a letter to respondent's counsel indicating the documents would be available for review only in his office a 2-hour drive from respondent's office in philadelphia in a conference call on date the court directed attorney riley to have the remaining boxes delivered to philadelphia for respondent's review this delivery occurred on date on date attorney riley provided respondent with documents relating to mr gaskins' social_security and worker's compensation payments the trial took place on august and late in the day on the first day of trial attorney riley produced an additional box of documents that had not previously been furnished to respondent's counsel this box contained items that respondent had requested in september of and that petitioners had denied having the trial was recessed until p m the following day to permit respondent's counsel to review these documents these financial records were particularly important in the court's ultimate finding that the quinns' substantial accumulated savings came from petitioner wife's frugality and careful management of her earnings rather than from any unreported income of her husband during the trial attorney riley attempted to introduce copies of certain of the quinns' tax returns which the court declined to receive the court kept the record of the trial open until date so that copies of the original returns as filed could be obtained and filed with the court on date attorney riley filed a motion to extend time to keep the record open the court granted this motion extending the time until date on date the court having received no further documents closed the evidentiary record in the case discussion generally a taxpayer who has substantially prevailed in a tax_court proceeding may be awarded reasonable_litigation_costs incurred in connection with such court_proceeding sec_7430 to be entitled to an award of reasonable_litigation_costs the moving party must establish all of the following that the party exhausted the administrative remedies sec_7430 that the party did not protract the proceeding unreasonably sec_7430 that the position_of_the_united_states in the proceeding was not substantially justified sec_7430 that the party substantially prevailed with respect to the amount in controversy or with respect to the most significant issue or set of issues presented sec_7430 that the party met the net_worth requirements of u s c sec d b sec_7430 and that the costs are reasonable as defined in sec_7430 the parties agree that administrative remedies have been exhausted that petitioner wives substantially prevailed as to the innocent spouse issues and that petitioner wives meet the net_worth requirements the parties disagree as to whether petitioner wives unreasonably protracted the proceedings whether respondent's position was substantially justified and whether the costs requested are reasonable unreasonable protraction of proceedings when this consolidated case was called from the calendar for trial on date that was the fourth time the case had been noticed for trial attorney riley's failure to comply with this court's standing pre-trial order and to prepare these cases for trial for that date trial session is detailed above respondent's motion to dismiss all issues as to which petitioners had the burden_of_proof for failure properly to prosecute was granted because of such failure the court set the case for trial on date on the fraud issues as to which respondent had the burden_of_proof attorney riley then filed a motion to set_aside the default which was heard on date in the course of oral argument on that motion the parties met during a recess and settled the deficiency and fraud issues involving petitioner husbands leaving only the innocent spouse issues remaining the court accepted the parties' settlement vacated the prior dismissal and set a schedule looking to the trial of the innocent spouse issues that did not however end the delays attorney riley's delays in furnishing documents continued right up to and even during the trial itself on or about date attorney riley began to provide the relevant documents and his production of documents continued intermittently up to and even during trial itself the court's intervention was required to effectuate this exchange of documents the trial in august of had to be recessed because of his delays in producing documents many of which he and petitioners had earlier denied possessing we find that petitioners and attorney riley unreasonably protracted this proceeding respondent's position the position_of_the_united_states for purposes of litigation costs refers to the position_of_the_united_states in a judicial proceeding sec_7430 a judicial proceeding in this court is commenced with the filing of a petition rule a generally respondent initially takes a position on the date she files her answer in response to the petition huffman v commissioner 978_f2d_1139 9th cir affg in part and revg in part tcmemo_1991_144 whether respondent's position is substantially justified turns on a finding of reasonableness based upon all the facts and circumstances as well as legal precedents relating to the cases see 487_us_552 construing similar language in the equal_access_to_justice_act u s c sec 900_f2d_655 3d cir affg in part and revg in part on other grounds 92_tc_510 huffman v commissioner supra pincite the fact that the commissioner eventually loses or concedes the case does not in itself establish that a position is unreasonable 991_f2d_359 7th cir 92_tc_760 86_tc_962 the reasonableness of respondent's position necessarily requires considering what respondent knew at the time she took the position and the events that occurred afterwards see 88_tc_1329 87_tc_847 85_tc_927 to establish eligibility for innocent spouse relief a taxpayer must establish that a joint federal_income_tax return was filed there is a substantial_understatement of tax attributable to grossly_erroneous_items of the other spouse in signing the return the alleged innocent spouse did not know and had no reason to know of the substantial_understatement and taking into account all the facts and circumstances it would be inequitable to hold the alleged innocent spouse liable for the deficiency attributable to such substantial_understatement sec_6013 at issue in these cases were items and above factors to be considered in determining whether the spouse had reason to know are the alleged innocent spouse's level of education the spouse's involvement in the family's business and financial affairs the presence of expenditures that appear lavish or unusual when compared to the family's past levels of income standard of living and spending patterns and the culpable spouse's evasiveness and deceit concerning the couple's finances 872_f2d_1499 11th cir affg tcmemo_1988_63 93_tc_355 factors to consider in determining whether it would be inequitable to hold the taxpayer liable include whether the taxpayer seeking relief significantly benefited from the erroneous items 9_f3d_290 3d cir affg tcmemo_1992_580 93_tc_672 whether the spouse seeking relief had been deserted by or divorced or separated from the culpable spouse sec_1 b income_tax regs and whether probable future hardships would be visited upon the innocent spouse if she is not relieved of liability 509_f2d_162 ndollar_figure 5th cir respondent's interrogatories and requests for documents were designed to elicit information concerning these factors in petitioners' date answers to respondent's interrogatories petitioners provided information on petitioners' educational levels and marital status and that petitioner wives handled the household finances petitioners declined to answer respondent's interrogatories regarding their assets and expenditures in their responses to respondent's requests for documents petitioners denied possessing most of the documents requested items that were necessary to determine petitioners' previous levels of income their lifestyles and whether petitioner wives benefited from the understatements petitioner wives produced these same documents over the period date up to the date of and during the trial on date at the end of the first day of trial the trial had to be recessed until p m the following day to afford respondent's counsel an opportunity to review a full box of documents that had not been produced prior to that time at trial petitioners provided testimony regarding petitioner wives' knowledge and involvement with petitioner husbands' business and petitioners' spending habits based on this testimony and a review of the multitude of documents belatedly submitted the court concluded that petitioner wives were entitled to innocent spouse relief the source of the quinns' substantial accumulated savings was a critical item particularly in view of mrs quinn's obvious astuteness in financial matters similarly mrs gaskins' involvement in her husband's business affairs raised credibility issues not all of which were resolved by the court in her favor prior to the exposition of these matters at the trial the court's analysis of all the facts and circumstances of the case and the court's resolution of credibility issues it would not have been unreasonable to conclude that petitioner wives were not eligible for such relief respondent was not required to concede this case before she received the documentation necessary to prove petitioner wives' contentions particularly when there were credibility issues to be resolved see brice v commissioner tcmemo_1990_355 affd without published opinion 940_f2d_667 9th cir we hold that respondent's position was substantially justified at the time the answers were filed and up through the trial and the court's final adjudication of the matter reasonable costs sec_7430 allows recovery for reasonable_litigation_costs incurred in connection with such court_proceeding sec_7430 reasonable_litigation_costs include reasonable fees paid_or_incurred for the services of attorneys in connection with the court_proceeding except that such fees shall not be in excess of dollar_figure per hour unless the court determines that an increase in the cost of living or a special factor such as the limited availability of qualified attorneys for such proceeding justifies a higher rate emphasis added sec_7430 respondent argues that petitioners have not paid_or_incurred attorney fees because attorney riley's representation was pro bono and in the alternative that the requested amounts are in excess of those allowable based on our findings that petitioner wives and attorney riley unreasonably protracted the proceeding and that respondent's position was substantially justified at all times throughout the proceeding it is not necessary for us to address these arguments in keeping with the above appropriate orders and decisions will be entered the question of awarding attorney's_fees under sec_7430 where taxpayer's counsel has agreed to provide representation pro bono seems to be one of first impression pro_se taxpayers are not entitled to an award for the value of their services since no fee is paid_or_incurred 27_f3d_436 9th cir 840_f2d_244 4th cir 87_tc_838
